Lindsay, J.
The charge of the court in this case correctly expounded the law applicable to the facts proved before the .jury. Without written muniments of title, from the proof made by the plaintiffs of a continuous and uninterrupted possession of the land in controversy for a period of more than twenty years, a grant might be presumed. That proof was distinctly made upon the trial, and the plaintiffs, under the ■charge of the court, got the full benefit of the presumption. But it does not necessarily follow, from the establishment of such title in the plaintiffs, that the defendants were precluded from the introduction of a title derived subsequent in time, from the State, to protect their possession under the three years’ statute of limitations. Though a grant from the Mexican Government might be presumed, and such grant would be protected by the tenth section of the general provisions of the Constitution of the Republic, and the twentieth section of the *788Constitution of the State; still, if the State afterwards granted the same land to others of its citizens, and possession was acquired by them and held adversely under such grant for a period of more than three years before institution of this suit,, the statute of limitations will protect their possession. This defense is available, even when the State itself has made a grant of land to different parties.. Conflicting grants are necessarily implied in every invocation of the plea of the statute, and both titles can not be paramount. Each is title against the government, and valid as between the parties to it, but, relatively, they are only ranked by age. The government, by its general policy, in the enactment of the statute of limitations, has only made their relative validity dependent upon the conduct of the grantees themselves in taking and holding possession. If the junior grantee gets possession, and holds adversely for the time prescribed for limitation, it becomes secure against the invasion or claim of the elder grantee. It is true, as a matter of abstract justice, when the State has once granted a part of her public domain to one of her citizens, she has no right to grant it to another. But such double grants are frequently made by the State, not in disregard of the obligations of public faith, but for want of correct and accurate information of the locality of the land sought to be appropriated by each grentee; and, in such cases, the statutes of limitations, as statutes of repose, must regulate the relative rights of the parties.
The town council of Goliad being the patentees of the government, and the original vendors of the land in dispute, in whom the legal title still remained, it was right and proper that they should be allowed to enter themselves defendants to resist the claim set up, in conjunction with their vendee, Pryor Lea, who was made the sole defendant by the petition. They were parties directly interested in the controversy to make good the title to their vendee. The court did not err in suffering them to be made parties.
The charge of the court being in consonance with the law of *789the case, and the facts having been passed upon by the jury in a manner which they seem fully to warrant, this court will not disturb the verdict.
The judgment is affirmed.
Affirmed.